Citation Nr: 0613699	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial compensable rating for nerve 
damage of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for nerve damage of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to January 
2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for nerve 
damage of the right foot associated with traumatic arthritis 
of the right ankle and assigned a noncompensable disability 
rating.

The veteran appeared at a personal hearing before the 
undersigned on August 24, 2004.  A copy of the hearing 
transcript is of record.

The Board has determined as set forth below that the veteran 
is entitled to an initial disability evaluation of 10 percent 
for nerve damage of the right foot.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Since the Board is not granting the maximum 
disability rating provided for the veteran's disability, it 
is presumed that the veteran wishes to pursue a higher 
evaluation.  During the pendency of this appeal, the Court 
issued a decision, Dingess/Hartman v. Nichols, 19 Vet. App. 
473 (2006), which requires VA to undertake additional 
procedural development on the part of the claim that remains 
pending, i.e., the issue of whether the veteran is entitled 
to an initial evaluation in excess of 10 percent.  That issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The objective medical evidence shows no more than mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
greater, for nerve damage of the right foot are met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8621 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Duty to Assist

Notice

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to the issue of entitlement to a compensable 
evaluation for nerve damage of the right foot, the Board 
finds that the AOJ has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with this 
issue given the favorable nature of the Board's decision with 
regard to the issue of entitlement to a compensable 
evaluation for nerve damage of the right foot.  

However, with respect to the issue of entitlement to an 
initial evaluation in excess of 10 percent for nerve damage 
of the right foot, it is important to note that the Court 
issued a decision on March 3, 2006, which applies to this 
case.  On that date, the Court issued Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 483.  Additionally, this notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
specifically provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is granting 
the appeal only in part, the Board cannot find that any error 
is harmless to the veteran if the Board proceeds with a 
decision on the issue of whether a rating in excess of 10 
percent is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As a result, the Board will remand the issue of 
entitlement to an evaluation in excess of 10 percent to the 
RO for the appropriate notice to be provided to the veteran. 

Duty to Assist

VA has met its duty to assist the veteran by obtaining the 
evidence necessary to substantiate his claim.  The veteran 
has been afforded many VA examinations since separation from 
service, and those reports have been obtained and associated 
with his claims file.  Furthermore, the veteran has stated 
that he has not seen any physicians for treatment of his 
right foot condition.  In his February 2003 claim, the 
veteran reported treatment at the VA Medical Center (VAMC) in 
Birmingham, however, no records were located at that 
facility.  The RO notified the veteran of its inability to 
locate the records in the rating decision of December 2003, 
the Statement of the Case of April 2003, and by way of the 
December 2004 VCAA letter.  See 38 C.F.R. § 3.159(e) (RO will 
notify the veteran of records VA was unable to obtain and let 
him know that he is ultimately responsible for providing the 
evidence).  Neither the veteran nor his representative have 
informed VA of any additional evidence that is not present in 
the VA claim folder.  In this case, the veteran has been 
given ample opportunity to present evidence and argument in 
support of the claim decided herein, including at a personal 
hearing before the undersigned.  Accordingly, the Board is 
satisfied that no further development is required prior to 
the issuance of a final decision.  


II.  Increased Rating

Law and Regulations

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

The veteran's nerve damage of the right foot is evaluated 
pursuant to the criteria found in Diagnostic Code 8621 of the 
Schedule which is used to evaluate neuritis of the external 
popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a.  
Under those criteria, a rating of 10 percent is warranted 
where the evidence shows mild incomplete paralysis of the 
external popliteal (common peroneal) nerve.  38 C.F.R. 
§ 4.124a.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  
38 C.F.R. § 4.124a.

The terms "mild" and "moderate" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding the assignment of a disability rating.  38 C.F.R. 
§§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background 

The veteran established service connection for nerve damage 
of the right foot, associated with traumatic arthritis of the 
right ankle, by means of an April 2003 rating decision, which 
assigned a noncompensable disability rating.  That initial 
rating is the subject of this appeal.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is separately evaluated for traumatic arthritis 
of the right ankle, which has been assigned a 10 percent 
disability rating.  Therefore, the Board will consider only 
evidence relating to a neurological condition of the right 
foot in determining the appropriate rating for the matter on 
appeal.  Pathology relating to the criteria for the 
evaluation of the musculoskeletal disability will not be 
considered.  The Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  The Court has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

An April 2003 VA joints examination shows that the veteran 
underwent an operation in 1996 while in the Navy to remove 
bone spurs using three arthroscopic incisions.  He stated 
that there was nerve damage on the right side of the foot and 
that he was in constant pain.  All shoes hurt the foot.  In 
the shower, it hurt like needles were hitting it.  He took 
eight to ten Aleve per day.  He had flare-ups with driving 
resulting in ten percent additional functional impairment.  
He did not use crutches or corrective shoes.  Nor did he use 
a brace or a cane.  Physical examination found that the 
veteran was six feet tall and weighed 240 pounds.  There was 
evidence of painful motion, instability, weakness, and 
tenderness.  There was no edema, effusion, redness, or heat.  
There was abnormal movement and guarding of movement.  The 
veteran's gait was described as cautious.  The examiner 
diagnosed postoperative degenerative joint disease of the 
right ankle with nerve damage and loss of function due to 
pain.

An April 2003 VA neurological examination notes a 
questionable nerve injury to the right ankle.  The veteran 
reported that he had arthroscopic surgery following a right 
ankle fracture and that the incision cut a nerve.  He 
reported pain on the right lateral foot such that touch was 
painful since the surgery.  Water hitting it also caused 
dysaesthesias.  Examination of the ankle showed that the 
veteran reported dysaesthesias to touch on the lateral aspect 
of the foot.  Motor examination of the foot was normal, with 
normal sensation on the medial aspect of the foot.  The 
examiner provided an impression of subjective report of 
dysaesthesias in the right foot and nerve conduction studies 
were ordered.

May 2003 VA nerve conduction studies of the veteran's right 
posterior tibial and sural nerves were normal.  The veteran 
was unable to tolerate testing in the right peroneal nerve 
secondary to pain.  The examiner provided a conclusion of an 
incomplete study as the patient was unable to tolerate the 
study secondary to pain.

A January 2004 VA neurological examination shows that the 
veteran complained of severe pain on the lateral and upper 
side of the right foot since foot surgery in 1996.  He said 
his right foot was so painful that any pressure on it caused 
very severe pain.  He was wearing two pairs of socks to 
protect his right foot from any touching that would cause 
pain.  He was not taking any medication and had not seen a 
doctor for the problem.  Motor examination found that 
strength was 5/5 in all extremities with normal bulk and 
tone.  Sensory examination found hyperesthesia on the right 
foot lateral and upper sides.  He had severe pain on contact 
of his right foot.  The rest of the sensory examination was 
normal.  Deep tendon reflexes were 2+ and symmetrical in both 
upper and lower extremities.  Gait was normal.  He had 
difficulties performing tiptoe walking and heel walking.  
Nerve conduction studies were normal.  The examiner diagnosed 
hyperesthesia in the right foot.  The examiner commented that 
the claimant subjectively claimed that he had severe 
hyperesthesia and allodynia in the right foot on the lateral 
and upper surface.  He claimed this was secondary to the 
surgery in 1996.  However, on physical examination, he had 
normal strength in all extremities including the right foot.  
The area that he complained of pain and hyperesthesia was 
partially innervated by the sural nerve and partly by the 
superficial peroneal nerve.  Nerve conduction studies were 
ordered to rule out any organic nerve damage and were found 
to be normal.  The examiner stated that, "At the present 
time according to the history and physical examination, I 
cannot correlate his symptoms."

Another comment from the January 2004 VA neurological 
examination states that the examiner felt that with the 
history and physical examination that the diagnosis would be 
causalgia.  The other name for that is complex regional pain.  
This is a pain syndrome following injury to bone, soft 
tissue, or nerve.  Pathogenesis is unclear.  The symptoms 
include hyperesthesia and a deep, aching pain as well as pain 
from noxious stimuli aggravated by minimal stimulus such as 
friction or heat.  The cause is known nerve injury or other 
tissue injury.  There was no known definitive pathogenesis.  
Trauma was the number one risk factor for this type of 
situation.  Nerve conduction studies were requested and were 
normal.

A January 2004 VA feet examination shows that the veteran 
complained of nerve damage in his right ankle with residual 
numbness and dysthesias with hyperesthesias in the lateral 
portion of the right foot, the dorsum of the foot, and the 
plantar surface of the foot.  Nerve conduction studies were 
normal.  Earlier nerve studies showed normal right posterior 
tibial and sural nerve conduction.  Physical examination 
found that the veteran had increased sensitivity to light 
touch and pinprick on the dorsum of his right foot.  There 
was no other neurological deficit that the examiner could 
detect.  He had no problem with his feet.  The joints were 
all normal.  His right ankle was stable and nontender.  
Previous X-rays showed mild degenerative joint disease of the 
right ankle.  The examiner diagnosed degenerative joint 
disease of the right ankle, with mild loss of function due to 
pain.  The examiner also diagnosed dysesthesia of the right 
foot, presumably due to scarring around the right peroneal 
nerve, although it was not clear to the examiner why the 
veteran would have that problem.  The examiner could find no 
significant foot problems otherwise.

Analysis

After carefully reviewing and weighing the evidence of 
record, the Board finds that since service connection has 
been in effect the criteria for the assignment of an initial 
rating of 10 percent for nerve damage of the right foot are 
met.  A 10 percent disability rating requires a showing of 
mild incomplete paralysis of the affected nerve.  

The veteran's subjective complaints of pain, hyperesthesia, 
allodynia, and dysaesthesia are acknowledged.  However, the 
objective evidence demonstrates that no more than mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve is present.  VA examination in April 2003 
revealed dysaesthesias to touch with normal sensation on the 
medial aspect of the foot.  Although nerve conduction studies 
in May 2003 were incomplete, nerve conduction studies of the 
right posterior tibial and sural nerves were normal.  VA 
neurological examination in January 2004 also showed 
hyperesthesia with normal nerve conduction studies.  
Additionally, clinical findings documented on VA examination 
of the feet in January 2004 further substantiates that the 
veteran's clinical picture more nearly approximates the 
requirements for a 10 percent rating.  Sensory examination 
was normal and the veteran's deep tendon reflexes were 2+ and 
symmetrical.  His gait was normal as well.  The examiner 
opined that he could not correlate the veteran's symptoms.  
Despite the veteran's subjective complaints, the pertinent 
diagnosis was dysesthesia of the right foot, presumably due 
to scarring around the right peroneal nerve, although it was 
not clear to the examiner why the veteran would have the 
problem.  Accordingly, based on the objective assessments of 
dysesthesia and hyperesthesia, the criteria for the 
assignment of an initial rating of 10 percent, and no higher, 
for nerve damage of the right foot are met.  

The Board notes that this matter is on appeal from an initial 
award of service connection for nerve damage of the right 
foot.  Therefore, the Board has considered whether or not 
staged ratings may be available for the veteran's nerve 
damage of the right foot at any time since February 24, 2003, 
which is the date of receipt of the veteran's claim for 
service connection for this disability.  The Board concludes 
that the criteria for the assignment of an initial rating of 
10 percent, and no more, for nerve damage of the right foot 
are met for the entire period since February 24, 2003.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8621.


ORDER

Entitlement to an initial rating of 10 percent for nerve 
damage of the right foot is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

The CAVC has recently redefined the requirements of the VCAA 
to include notice that a disability rating and an effective 
date for award of benefits would be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson.  The 
Board has interpreted the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In this case, the Board has assigned a compensable rating for 
the veteran's right foot disability.  However, the veteran 
was not provided with notice of what type of information and 
evidence was needed to substantiate a rating for the right 
foot disability or an effective date.  Accordingly, the issue 
of entitlement to an evaluation in excess of 10 percent for 
nerve damage of the right foot must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the Board must defer further appellate 
consideration and this case is REMANDED to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that complies with 
Dingess/Hartman and includes an 
explanation as to the information or 
evidence needed to establish a rating in 
excess of 10 percent for the right foot 
disability and an effective date for the 
claim on appeal.  See Dingess/Hartman.  
In that notice, the veteran should also 
be asked to notify the RO in writing if 
he does not wish to pursue the matter of 
entitlement to a disability evaluation in 
excess of 10 percent for nerve damage of 
the right foot.  

2.  If the veteran wishes to pursue the 
issue, the RO should then readjudicate 
the claim on appeal (entitlement to a 
rating in excess of 10 percent for 
service-connected nerve damage of the 
right foot), with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	S. S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


